DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 08 August 2019, where:
Claims 1-10 are pending.
Claims 1-10 are rejected.
Examiner notes foreign priority is claimed to JP2018-151867, filed 10 August 2018. A certified copy of this paper electronically retrieved by the USTPO from a participating IP Office on 09 September 2019. Accordingly, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
3.	Information disclosure statements were submitted on 08 August 2019 and 14 January 2020. The submissions comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statements.
Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
MOBILE DEVICE POWER CONSUMPTION PREDICTION MODEL
Claim Rejections - 35 U.S.C. § 112(b)
5.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claims 1-10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 at line 21, claim 2, at lines 4-5, claim 9, at line 21, and claim 10, at line 23, each recite: “if the update of the first classification rule is required,” 
This limitation is considered to be unclear and indefinite because the use of the word “if” creates a rebuttable presumption that this step is only executed “if the update of the first classification rule is required,”; however, upon condition failing to occur in the respective claim, then none of the further steps/limitations in the claim are executed. For the purpose of examination, Examiner will interpret the limitation “if the update of the first classification rule is required” as the condition having occurred, for each claim respectively. Clarification is required.
Claim 2, at lines 9-10, also recites the following limitation “if the update of the at least one of the plurality of first prediction models is required”.
This limitation is considered to be unclear and indefinite because the use of the word “if” creates a rebuttable presumption that this step is only executed “if the update of the at least one of the plurality of first prediction models is required”; however, upon condition failing to occur in the respective claim, then none of the further steps/limitations in the claim are executed. For the purpose of examination, Examiner will interpret the limitation “if the update of the at least one of the plurality of first prediction models is required” as the condition having occurred. Clarification is required.
Claim 3, at lines 13-14, recites the following limitation “if the performance of the second prediction is higher than the performance of the first prediction”
Claim 3, ll. 17-18, recites the following limitation: “if the performance of the second prediction is higher than the performance of the first prediction.”
This limitation is considered to be unclear and indefinite because the use of the word “if” creates a rebuttable presumption that this step is only executed “if the update of the at least one of the plurality of first prediction models is required”; however, upon condition failing to occur in the respective claim, then none of the further steps/limitations in the claim are executed. For the purpose of examination, Examiner will interpret the limitation “if the update of the at least one of the plurality of first prediction models is required” as the condition having occurred. Clarification is required.
	Claims 4-8 depend directly or indirectly from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 1.
Claim Rejections - 35 U.S.C. § 101
7.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite information processing for consumed energy prediction. 
Claim 1 recites:
An information processing apparatus comprising:
first processing circuitry configured to acquire traveling data . . . ; and
second processing circuitry configured to:
calculate a predicted value of consumed energy of the mobile apparatus . . . ,
the first classification rule being configured to select the prediction model corresponding to a satisfied one of the first conditions and
* * *
determine whether update of the first classification rule is required based on a difference between the predicted value of the consumed energy and an actual value of the consumed energy of the mobile apparatus; and
generate a second classification rule based on the traveling data if the update of the first classification rule is required,
the second classification rule associating a plurality of second conditions with a plurality of second prediction models for consumed energy,
the second classification rule being configured to select the prediction model corresponding to a satisfied one of the second conditions and
* * *
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. MPEP § 2106.II. As an apparatus claim, claim 1 falls within the four statutory categories of invention.
Under Prong 1 of Step 2A of the analysis, all of the above limitations encompass steps that a person would perform when information processing for consumed energy prediction and each step can be practically be performed in the mind. Nothing in the claim precludes the analytic steps of calculating, selecting, determining, updating, and associating, from being performed in the human mind as mental steps.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. MPEP § 2106.04(d). But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. MPEP § 2106.04(d)(1). Though the claim recites first and second processing circuitry, these devices are recited at a high level of generality for performing generic computer functions of analytic steps of calculating, selecting, determining, updating, and associating. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.04(d).III. Accordingly, claim 1 is not integrated into a practical application.
Because claim 1 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. MPEP § 2106.05(d). Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional circuitry elements and acquiring element, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Claim 9 recites:
An information processing method comprising:
acquiring traveling data . . . ;
calculating a predicted value of consumed energy of the mobile apparatus . . . ,
the first classification rule being configured to select the prediction model corresponding to a satisfied one of the first conditions and
* * *
determining whether update of the first classification rule is required based on a difference between the predicted value of the consumed energy and an actual value of the consumed energy of the mobile apparatus; and
generating a second classification rule based on the traveling data if the update of the first classification rule is required,
the second classification rule associating a plurality of second conditions with a plurality of second prediction models of consumed energy,
the second classification rule being configured to select the prediction model corresponding to a satisfied one of the second conditions and
* * *
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. MPEP § 2106.II. As a method claim, claim 9 falls within the four statutory categories of invention.
Under Prong 1 of Step 2A of the analysis, all of the above limitations encompass steps that a person would perform when information processing for consumed energy prediction and each step can be practically be performed in the mind. Nothing in the claim precludes the analytic steps of calculating, selecting, determining, updating, and associating, from being performed in the human mind as mental steps.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. MPEP § 2106.04(d). But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. MPEP § 2106.04(d)(1). Though the claim recites an information processing method, the method is recited at a high level of generality for performing generic analytic steps of calculating, selecting, determining, updating, and associating. The additional element, considered in the context of claim 9 as a whole, does not integrate the abstract idea into a practical application. Such an element is not sufficient to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.04(d).III. Accordingly, claim 9 is not integrated into a practical application.
Because claim 9 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. MPEP § 2106.05(d). Under Step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “acquiring” element, which is recited at a high level of generality, provides conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Accordingly, the additional limitation, considered individually and in combination, does not provide an inventive concept.
Claim 10 recites:
A non-transitory computer readable medium having a computer program stored therein which causes a computer to perform processes comprising:
acquiring traveling data . . . ;
calculating a predicted value of consumed energy of the mobile apparatus . . . ,
the first classification rule being configured to select the prediction model corresponding to a satisfied one of the first conditions and
* * *
determining whether update of the first classification rule is required based on a difference between the predicted value of the consumed energy and an actual value of the consumed energy of the mobile apparatus; and
generating a second classification rule based on the traveling data if the update of the first classification rule is required,
the second classification rule associating a plurality of second conditions with a plurality of second prediction models of consumed energy,
the second classification rule being configured to select the prediction model corresponding to a satisfied one of the second conditions and
* * *
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. MPEP § 2106.II. As an apparatus claim, claim 10 falls within the four statutory categories of invention.
Under Prong 1 of Step 2A of the analysis, all of the above limitations encompass steps that a person would perform when information processing for consumed energy prediction and each step can be practically be performed in the mind. Nothing in the claim precludes the analytic steps of calculating, selecting, determining, updating, and associating, from being performed in the human mind as mental steps.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. MPEP § 2106.04(d). But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. MPEP § 2106.04(d)(1). Though the claim recites a “computer readable medium” and a “computer”, these devices are recited at a high level of generality for performing generic computer functions of analytic steps of calculating, selecting, determining, updating, and associating. These additional elements, considered in the context of claim 10 as a whole, do not integrate the abstract idea into a practical application. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP § 2106.04(d).III. Accordingly, claim 10is not integrated into a practical application.
Because claim 10 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. MPEP § 2106.05(d). Under Step 2B, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “computer readable medium”, “computer”, and “acquiring” elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
9.	Claims 2-8 do not include language that would preclude the steps of calculating, selecting, determining, updating, and associating, of claim 1 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 2 recites the “information processing apparatus according to claim 1, wherein the second processing circuitry determines whether the update of at least one of the plurality of first prediction models is required . . . , and wherein the second processing circuitry generates a third prediction model which is a substitute for the least one first prediction model for which the update is determined . . . .” 
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 3 recites the “information processing apparatus according to claim 1, wherein the second processing circuitry performs first prediction of consumed energy for the mobile apparatus . . . , and wherein the second processing circuitry performs second prediction of consumed energy . . . , and wherein the second processing circuitry evaluates performance of the first prediction and performance of the second prediction based on actual values of consumed energy, and, wherein the second processing circuitry determines to use the second classification rule in prediction of consumed energy consumed . . . if the performance of the second prediction is higher than the performance of the first prediction, and, wherein the second processing circuitry determines to use the first classification rule in prediction of consumed energy consumed . . . if the performance of the first prediction is higher.” 
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 4 recites the “information processing apparatus according to claim 3, wherein the second processing circuitry performs the first prediction and the second prediction using the traveling data acquired after the second classification rule is generated.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 5 recites the “information processing apparatus according to claim 4, wherein the second processing circuitry performs the first prediction and the second prediction further using the traveling data acquired before the second classification rule is generated.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 6 recites the “information processing apparatus according to claim 1, wherein the first classification rule is a decision tree . . . and/or wherein the second classification rule is a decision tree . . . .”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Decision trees considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 7 recites the “information processing apparatus according to claim 1, wherein at least one of the plurality of first prediction models or at least one of the plurality of second prediction models is a sum of a plurality of types of models.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim 8 recites the “information processing apparatus according to claim 1, wherein the travelling state of the mobile apparatus includes an operation condition of the mobile apparatus, characteristics of the mobile apparatus and a value indicating a mobile environment of the mobile apparatus.”
The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 U.S.C. § 103
10.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 1, 2, 6, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150151637 to Suzuki et al. [hereinafter Suzuki] in view of US Published Application 20150269195 to Aisu [hereinafter Aisu].
Regarding claims 1, 9 and 10, Suzuki teaches [a]n information processing apparatus (Suzuki, Claim 1), an information processing method (Suzuki ¶ 0160), and [a] non-transitory computer readable medium having a computer program stored therein which causes a computer to perform processes (Suzuki Figs. 1 & 2) comprising:
first processing circuitry configured to acquire traveling data including a plurality of features of a mobile apparatus, based on information associated with a travelling state of the mobile apparatus (Suzuki, Fig. 11 teaches (Examiner annotations in dashed boxes) knowledge extraction including data of the [electric vehicle] running power consumption information and parameter identification:

    PNG
    media_image1.png
    712
    627
    media_image1.png
    Greyscale

Suzuki ¶¶ 0123-024 teaches a first parameter is a parameter used to compensate for road information . . . . The second parameter is the consumed power amount information (that is, acquire traveling data including a plurality of features of a mobile apparatus, based on information associated with a travelling state of the mobile apparatus)); and
second processing circuitry configured to:
calculate a predicted value of consumed energy of the mobile apparatus (Suzuki ¶ 0055 teaches a mechanism of estimating (that is, predicted value) the consumed power amount of an EV (that is, calculate a predicted value of consumed energy of the mobile apparatus) using past history data associated with power consumption of the EV and current data associated with power consumption of the EV will be proposed; see also Suzuki ¶ 0163 (“[t]he consumed power amount estimation unit 15 calculates the estimated value of the consumed power amount of the EV using these parameters (step S26 [of Fig. 21])) based on a first classification rule and the traveling data (Suzuki, Fig. 12, teaches a first classification rule and the traveling data:

    PNG
    media_image2.png
    222
    416
    media_image2.png
    Greyscale

With reference to Fig. 12, Suzuki ¶ 0129 teaches a list of grouping rules (that is, “grouping” is classification); Suzuki ¶ 0131 teaches the grouping methods are managed by the grouping rule list shown in FIG. 12. However, the grouping rule list shown in FIG. 12 need not be particularly prepared if the grouping methods can be recognized by the individual grouping rules), 
the first classification rule associating a plurality of first conditions with a plurality of first prediction models for the consumed energy (Suzuki ¶ 0074 teaches [t]he knowledge extraction unit 13 estimates model parameters for each group (that is, a first classification rule associating a plurality of prediction models for consumed energy) generated in step S11 (step S12)), the first classification rule being configured to select the prediction model corresponding to a satisfied one of the first conditions (Suzuki ¶ 0117 teaches that [i]f it is confirmed as the result of estimation that the accuracy of estimation error has improved (that is, accuracy being a “first condition,’ and accordingly, corresponding to a satisfied one of the first conditions), the knowledge extraction unit 13 stores the new grouping rule (that is, the first classification rule being configured to select the prediction model) in the model knowledge storage unit 14a of the knowledge storage unit 14 (that is, “stores” is to select)) and the first conditions being associated with at least one of the plurality of features (Suzuki, Fig. 11, teaches to “Clarify parameters of power consumption model,” which include a plurality of features such as “running efficiency,” regenerative energy efficiency,” “acceleration characteristic,” etc.; Suzuki ¶ 0117 teaches that [t]he knowledge extraction unit 13 also stores parameters to be identified for each group (that is, the first conditions being associated with at least one of the plurality of features) in the parameter knowledge storage unit 14b of the knowledge storage unit 14);
determine whether update of the first classification rule is required based on a difference (Suzuki ¶ 0072 teaches that the flowchart of Figure 3 is that of knowledge extraction . . . of the EV running (that is, actual) consumed power amount estimation apparatus; Suzuki ¶ 0074 teaches a group that is confirmed to have improved the accuracy of estimation error is found (YES in step S13), and parameters that satisfy the target accuracy of estimation error can be estimated (YES in step S14), (that is, the “confirmed to have improved the accuracy” is to determine . . . based on a difference) the knowledge extraction unit 13 extracts the grouping rule of the group from the analysis data stored in the analysis data storage unit 12. The knowledge extraction unit 13 stores the extracted grouping rule in the model knowledge storage unit 14a (that is, “stores” is an update of the first classification rule, that is also, a required update)) between the predicted value of the consumed energy (Suzuki ¶ 0194 teaches the consumed power amount estimation unit 15 estimates the consumed power amount necessary for the EV to run (that is, the predicted value of the consumed energy)) and an actual value of the consumed energy of the mobile apparatus (Suzuki ¶ 0086 teaches various kinds of log data [are] stored . . . , thereby creating driver information and EV running power consumption amount information (that is, power consumption amount information is an actual value of the consumed energy of the mobile apparatus)); and
* * *
Though Suzuki teaches determining the accuracy of parameter estimations, or estimation errors, and the storing of such estimations when the accuracy has improved, Suzuki does not explicitly teach -
* * *
and generate a second classification rule (Aisu ¶ 0030 teaches [a] determination model (that is, a second classification rule) is a function that outputs a label for an inputted data set) based on the traveling data (Aisu ¶ 0015 teaches Each of the data sets include at least one measured value measured by a sensor and a measurement target area of the sensor (that is, a sensor, and the resulting sensor data is traveling data)) if the update of the first classification rule is required (Aisu ¶ 0030 teaches that [f]or the [determination model], it is possible to use a function represented by a formula having variables (that is, the BRI of traveling data has a scope including the “variables” of Aisu) are for which measured values included in a data set are substituted and a predetermined parameter (that is, “substituted” generates a different, or second classification rule)),
the second classification rule associating a plurality of second conditions with a plurality of second prediction models for consumed energy (Aisu ¶ 0040 teaches the updater 112 updates a determination model by adjusting a parameter of the determination model such that labels included in learning data are outputted for a data set included in the learning data),
the second classification rule being configured to select the prediction model corresponding to a satisfied one of the second conditions (Aisu ¶ 0031 teaches each data set is provided with a plurality of labels which are determined using a plurality of determination models, respectively. The determination models output the same type of label) and
the second conditions being associated with at least one of the plurality of features (Aisu ¶¶ 0046-47 teaches a determination model update process by the model updating apparatus . . . . Extractor 104 obtains the plurality of data sets generated by the generator 103 and extracts data sets to be subjected to a label determination process from among the plurality of data sets (step S2). The extractor 104, for example, forms a group of data sets similar to each other, using cross-correlation and extracts one or a plurality of data sets from among the formed group of data sets (that is, the “correlation” forms at least one of the plurality of features); Aisu ¶ 0028 teaches that the data set extractor 104 (hereinafter, referred to as the “extractor 104) extracts data sets to be subjected to a label determination process by the label determiner 105 from among a plurality of data sets generated by the generator 103. A method of extracting data sets by the extractor 104 may be any. For example, a method may be considered in which a group of data sets similar to each other is formed using cross correlation, and one or a plurality of data sets are extracted from among the formed group of data sets (that is, the second conditions being associated with at least one of the plurality of features)).
Suzuki and Aisu are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aisu teaches general updating the models based on the check target data set and the label obtained. Accordingly, a person having ordrinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of Suzuki pertaining to consumed power amount estimation apparatus with the model updates of Aisu. 
The motivation for doing so is to improve accuracy of determinations by determination models by using labels or data features that are difficult to uniquely identify as a check target data set and using the set to update the determination models. (Aisu ¶ 0050).
[Examiner notes that the term "processing circuitry" and “non-transitory compute readable medium,” and “computer program” as recited in Applicant's claims are interpreted to be a well-known hardware structures.]
Regarding claim 2, the combination of Suzuki and Aisu teaches all of the limitations of claim 1, as described in detail above. 
Aisu teaches -
wherein the second processing circuitry determines whether the update of at least one of the plurality of first prediction models is required based on the traveling data if the update of the first classification rule is not required ([Examiner note: upon a determination that “if the update of the first classification rule is not required,” then by Applicant’s claims, no further, or a null, action is taken]), and
wherein the second processing circuitry generates a third prediction model which is a substitute for the least one first prediction model for which the update is determined (Aisu ¶ 0060 teaches that [w]hether the measured values are similar or not can be determined by using a similarity range set for each measured value, or cross-correlation (that is, the “similarity range set” is a determination for which the update is determined)), based on the traveling data, if the update of the at least one of the plurality of first prediction models is required (Aisu, Fig. 7, teaches (Examiner annotations in dashed-boxes) a determination model update process:

    PNG
    media_image3.png
    887
    613
    media_image3.png
    Greyscale

Aisu ¶ 0064 teaches that the determination model update process of FIG. 7 is a process which is periodically repeated during the operation of the system (that is, “periodically repeated” is if the update of the at least one of the plurality of first prediction models is required)).
Regarding claim 6, the combination of Suzuki and Aisu teaches all of the limitations of claim 1, as described above in detail. 
Aisu teaches -
wherein the first classification rule is a decision tree (Aisu ¶ 0029 teaches a determination model includes, for example, . . . a classification tree model), the plurality of first prediction models are associated with a plurality of terminal nodes of the decision tree, and the plurality of first conditions are associated with nodes other than the plurality of terminal nodes of the decision tree (Aisu ¶ 0030 teaches the determination model is a function that outputs a label for an inputted data set. For the function, it is possible to use a function represented by a formula having variables for which measured values included in a data set are Substituted and a predetermined parameter, or a function where the relationship between measured values (that is, the plurality of first conditions are associated with nodes other than the plurality of terminal nodes of the decision tree) and a label is represented in an IF-THEN rule format (that is, the plurality of first prediction models are associated with a plurality of terminal nodes of the decision tree); see also Aisu ¶ 0074, which teaches a decision tree)), and/or
wherein the second classification rule is a decision tree, the plurality of second prediction models are associated with a plurality of terminal nodes of the decision tree, and the plurality of second conditions are associated with nodes other than the plurality of terminal nodes of the decision tree.
Regarding claim 8, the combination of Suzuki and Aisu teaches all of the limitations of claim 1, as described above in detail. 
wherein the travelling state of the mobile apparatus (Suzuki, Fig. 11, (Examiner annotations in dashed-boxes):

    PNG
    media_image4.png
    707
    664
    media_image4.png
    Greyscale

includes an operation condition of the mobile apparatus, characteristics of the mobile apparatus and a value indicating a mobile environment of the mobile apparatus (Suzuki ¶¶ 0119-21).
14.	Claims 3-5 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150151637 to Suzuki et al. [hereinafter Suzuki] in view of US Published Application 20150269195 to Aisu [hereinafter Aisu] and US Published Application 20120232783 to Calkins et al. [hereinafter Calkins].
Regarding claim 3, the combination of Suzuki and Aisu teaches all of the limitations of claim 1, as described in detail above. 
Though Suzuki and Aisu teach the features of consumed energy prediction based on group rules and updating such models, the combination of Suzuki and Aisu, however, does not explicitly teach -
wherein the second processing circuitry performs first prediction of consumed energy for the mobile apparatus using the first classification rule, and
wherein the second processing circuitry performs second prediction of consumed energy for the mobile apparatus using the second classification rule, and
wherein the second processing circuitry evaluates performance of the first prediction and performance of the second prediction based on actual values of consumed energy, and,
wherein the second processing circuitry determines to use the second classification rule in prediction of consumed energy for the mobile apparatus if the performance of the second prediction is higher than the performance of the first prediction, and,
wherein the second processing circuitry determines to use the first classification rule in prediction of consumed energy consumed for the mobile apparatus if the performance of the first prediction is higher.
But Calkins teaches -
wherein the second processing circuitry performs first prediction of consumed energy for the mobile apparatus using the first classification rule (Calkins ¶ 0006 teaches determining whether energy consumption data is associated with road segment data for each evaluated road segment (that is, each evaluated road segment includes first prediction of consumed energy for the mobile apparatus using the first classification rule)), and
wherein the second processing circuitry performs second prediction of consumed energy for the mobile apparatus using the second classification rule (Calkins ¶ 0010 teaches if a first road segment represented by the map data is not associated with energy consumption data, the processor predicts a first energy consumption value for the first road segment by using a second energy consumption value associated with a second road segment having similar physical characteristics (that is, performs second prediction of consumed energy for the mobile apparatus using the second classification rule)), and
wherein the second processing circuitry evaluates performance of the first prediction and performance of the second prediction based on actual values of consumed energy (Calkins ¶ 0073 teaches the vehicle system collects energy consumption data as the vehicle is driven in a region, so the energy consumption data is more accurate as it is based on the vehicle's actual consumption for a particular driver (that is, based on actual values of consumed energy)), and,
wherein the second processing circuitry determines to use the second classification rule in prediction of consumed energy for the mobile apparatus if the performance of the second prediction is higher than the performance of the first prediction, and,
wherein the second processing circuitry determines to use the first classification rule in prediction of consumed energy consumed for the mobile apparatus if the performance of the first prediction is higher (Calkin ¶ 0072 teaches at block 714, the method 700 stops after determining the most energy efficient route (tht is, by determining the most energy efficient route, Calkins teaches evaluates performance of the first prediction and performance of the second prediction . . . [and] determins to use the second classification rule [or] the the first classification rule)).
Suzuki, Aisu, and Calkins are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aisu teaches general updating the models based on the check target data set and the label obtained. Calkins teaches selection of a rule by predicting energy consumption based on a learned association rather than from a calculated energy consumption equation. Accordingly, a person having ordrinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Suzuki and Aisu pertaining to consumed power amount estimation apparatus including model updates with the optimum energy efficient rule selection of Calkins. 
The motivation for doing so is to because it is beneficial to collect energy consumption data as the vehicle is driven in a region, so as the energy consumption data is more accurate as it is based on the vehicle's actual consumption for a particular driver. (Calkins ¶ 0073).
Regarding claim 4, the combination of Suzuki, Aisu, and Calkins teaches all of the limitations of claim 3, as described in detail above. 
Suzuki teaches -
wherein the second processing circuitry performs the first prediction and the second prediction using the traveling data acquired after the second classification rule is generated (Suzuki ¶ 0066 teaches a history data storage unit 20a and a fixed data storage unit 20b. History data associated with EV power consumption is assumed to be stored in the history data storage unit 20a (that is, history data having been acquired, which is traveling data acquired after the second classification rule is generated)).
Regarding claim 5, the combination of Suzuki, Aisu, and Calkins teaches all of the limitations of claim 4, as described in detail above.
Calkins teaches -
wherein the second processing circuitry performs the first prediction and the second prediction further using the traveling data acquired before the second classification rule is generated (Suzuki ¶ 0066 teaches a history data storage unit 20a and a fixed data storage unit 20b. . . . Fix data associated with EVE power consumption is assumed to be stored in the fixed data storage unit 20b (that is, fixed data (such as “static” data) pre-exists the rules, such that traveling data acquired before the second classification rule is generated)).
15.	Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20150151637 to Suzuki et al. [hereinafter Suzuki] in view of US Published Application 20150269195 to Aisu [hereinafter Aisu] and US Published Application 20180096606 to Moreira-Matias et al. [hereinafter Moreira-Matias].
Regarding claim 7, the combination of Suzuki and Aisu teaches all of the limitations of claim 1, as described above in detail. 
Though Suzuki and Aisu teach the features of consumed energy prediction based on group rules and updating such models, the combination of Suzuki and Aisu, however, does not explicitly teach -
wherein at least one of the plurality of first prediction models or at least one of the plurality of second prediction models is a sum of a plurality of types of models.
But Moreira-Matias teaches -
wherein at least one of the plurality of first prediction models or at least one of the plurality of second prediction models is a sum of a plurality of types of models (Moreira-Matias ¶ 0014 teaches [p]redictive assignments can be made, e.g., through a two-stage ensemble (that is, a sum) that performs a selection, from among various predictive models in multiple classes of predictive models, of a predictive model from each class in a first stage and then provides an output based on a combination of the selected predictive model (that is, at least one of the plurality of first prediction models or at least one of the plurality of second prediction models is a sum of a plurality of types of model)).
Suzuki, Aisu, and Moreira-Matias are from the same or similar field of endeavor. Suzuki teaches consumed power amount estimation apparatus to estimate a power amount necessary for an electric vehicle based on a parameter used to compensate for information affecting power consumption by running of the electric vehicle based on consumed power amount information. Aisu teaches general updating the models based on the check target data set and the label obtained. Moreira-Matias teaches predictive and collaborative framework for on-demand transport dispatching systems for a fleet of autonomous electric vehicles. Accordingly, a person having ordrinary skill in the art as of the effective filing date of the Applicant’s invention to modify the teachings of the combination of Suzuki and Aisu pertaining to consumed power amount estimation apparatus including model updates with the ensemble prediction models of Moreira-Matias. 
The motivation for doing so is to improve predictive assignments with multiple models in an ensemble model structure because the ensemble allows for smooth selection between one of the two types of models without discarding the results from the other, non-selected model(s). (Moreira-Matias ¶ 0032).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(Grossard et al., "An Optimal Energy-based Approach for Driving Guidance of Full Electric Vehicles," IEEE (2012)) teaches, with respect to electric vehicles, a predictive decision support system to optimally distribute the energy flow between the instantaneous power demand requested by the driver for the powertrain engine and the different auxiliaries relating to comfort performance, such as the heating system.
(US Published Application 20150317589 to Anderson et al.) teaches an ensemble of machine learning algorithms in which latent states are used to generate training data. The ensemble of machine learning algorithms can identify actions for managing the resource based on the forecast information. The resource can include energy usage in buildings, distribution facilities, and resources such as Electric Delivery Vehicles.
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122